Citation Nr: 9916733	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  94-27 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel





INTRODUCTION

The veteran had active military service from February 1970 to 
December 1971.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  In August 1996 and July 1998, the Board 
remanded the case to the RO for further development of the 
increased rating issue. 

The record shows that in March 1999, the RO increased the 
disability rating for PTSD to 50 percent effective from March 
1994.  The appeal was continued and the case has recently 
been returned to the Board for appellate consideration. 


FINDINGS OF FACT

1.  The veteran's PTSD results in no more than considerable 
impairment of social and industrial adaptability with 
disturbance of affect and mood, reduced reliability and 
productivity but without deficiencies in most areas or 
inability in establishing and maintaining effective 
relationships.

2.  The veteran's PTSD has not rendered his psychiatric 
disability picture unusual or exceptional in nature, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards.




CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991);  38 C.F.R. §§ 3.321(b)(1), 4.7, 4.132, Diagnostic Code 
9411 (effective prior to November 7, 1996);  38 C.F.R. 
§ 4.130; Diagnostic Code 9411, 61 Fed.Reg. 52695-52702 (Oct. 
8, 1996) (effective November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The RO in April 1992 after review of the record that included 
a current VA psychiatric examination and social work service 
interview granted service connection for PTSD and assigned a 
30 percent evaluation under the rating scheme then in effect.  
The RO notified the veteran of the determination in May 1992 
and he did not appeal it.  The RO in its 1992 decision rated 
the veteran's drug and alcohol abuse as disability due to 
willful misconduct.

The veteran initiated the current appeal after the RO 
requested a review of his PTSD in early 1994 and continued 
the 30 percent rating.  A VA psychiatric examination and 
social and industrial survey were completed in 1994 and the 
veteran supplemented the record with RO hearing testimony in 
1994.

The social work service interview pertinently noted the 
veteran's complaints of nightmares, flashbacks and intrusive 
thoughts.  The veteran reported having had 250 different jobs 
since service and having had difficulty working with people.  
He also reported the daily use of alcohol, that he lived 
alone and was currently in a VA vocational training program.  
He attempted to have contact with his daughter but she 
reportedly was unwilling.  He had a recent suicide attempt.  

In summary, the interviewer noted that the veteran was 
isolated and had very little to cope with life stresses.  He 
had done something positive by getting off drugs, although it 
was felt that he still denied significant use of alcohol.  
The interviewer opined that the veteran could benefit from 
treatment for his PTSD, but appeared reluctant to enter and 
managed his PTSD symptoms by isolation.

The psychiatric examiner stated that the veteran's claims 
folder was available and had been examined.  The veteran 
reported that he had nothing to do with his former spouse and 
daughter at the present time and that his substance abuse 
problem was under better control currently.  It was reported 
that his longest employment had been an eight-month welding 
job, and that he had found the current work-study program 
extremely difficult.  The veteran complained of anger and 
problems with memory and concentration, and felt safest when 
it was dark and he was away from anyone else.  He stated he 
was afraid of sleep because of the dreams and nightmares he 
had.  

The examiner reported that, objectively, the veteran talked 
freely, had good eye contact, good normal motor behavior, and 
a very sober affect with a serious and angry expression at 
times.  He talked in an intense manner and his thoughts were 
about his inability to do anything in a consistent manner.  
He was oriented to time, place and person, his dates were 
sharp and very responsive, and he gave full attention and 
concentration to the tasks at hand.  His insight was 
described as modest and his judgment intact.  The multiaxial 
diagnosis included on Axis I chronic PTSD and substance abuse 
in partial remission; on Axis III back problems related to an 
accident at work and motor vehicle accident; and on Axis V 
the Global Assessment of Functioning (GAF) score was stated 
as approximately 45.  

The examiner remarked that the veteran was a very avoidant 
person and detached from his family.  He had arousal problems 
with mostly trouble staying asleep, and was a very angry and 
jumpy person with trouble concentrating.  The examiner 
reported that the veteran did guard duty at home going out 
and patrolling with a weapon.

At the RO hearing, the veteran reported that he had not been 
employed since the early 1990's, but still looked for work.  
He stated that he had quit school.

A report of contact in early 1995 indicated that the veteran 
had terminated vocational rehabilitation in 1994 and had been 
employed as a work study student at a counseling center in 
addition to being in the vocational rehabilitation program.  
He informed someone that his PTSD was acting up and he needed 
to discontinue school.  It was understood that he did not 
seek treatment though advised to do so.  

Treatment records received from T. Callahan, M.D., show that 
when the veteran was seen in September 1995, he was reported 
as having lost his job and having social problems recently; 
the assessment was alcoholism by history.  When he was seen 
initially in October he reported looking for work and 
attending daily meetings for alcoholism and experiencing 
extreme stress form his parents' illness and problems with a 
personal relationship.  

His mental status showed a depressed affect, logical, 
coherent and rational speech, and normal speech and thought 
processes.  He had no flight of ideas, looseness of 
associations or hallucinations or delusions and his judgment, 
insight, memory and intelligence appeared good.  The 
assessment included depression and alcoholism.  When he was 
seen later in October, his mental status was described as 
much improved with his affect less depressed, his speech as 
previously reported and no suicidal or homicidal ideation.  

Dr. Callahan reported in early December 1995 that the veteran 
apparently had started drinking again and had a resurgence of 
PTSD symptoms.  Currently his affect was tense and anxious 
and still somewhat depressed, and he appeared somewhat 
hypervigilant and wary but expressed no suicidal or homicidal 
ideation, hallucinations or delusions.  The assessment 
included alcohol abuse with breakthrough on Antabuse therapy, 
PTSD with a flare-up of symptoms, and improved depression.  

When the veteran presented in follow-up later in December, he 
was described as much improved, sleeping better and feeling 
much better although he still had some nightmares from PTSD.  
He complained of memory and thinking problems over the past 
several years and also mentioned panic attack episodes a few 
times a year after occasional nightmares.  Regarding the 
objective mental status he was described as much more 
relaxed, jovial and calmer and much less uptight and 
agitated.  

The veteran reported difficulty with orientation and 
remembering how to get places although he was reported not to 
have any memory problems on the screening mental status 
examination, and he had no difficulty remembering things 
talked about in the past or medication he had been on.  His 
speech and thought processes were logical, coherent and 
rational.  The assessment included improved depression, panic 
disorder related to PTSD, stable, cognitive difficulties of 
uncertain etiology, rule out early Alzheimer's dementia.  It 
was intended that he receive a neuropsychological evaluation.  
In February 1996 he was followed-up for back pain.

As a result of the Board remand in 1996, the veteran was 
asked to identify relevant treatment records.  He did not 
respond to the RO inquiry and did not attend a scheduled 
examination.  However, the VA vocational rehabilitation file 
was located and it showed a significant back injury in 1993 
led to a rehabilitation training plan in late 1993.  He 
discontinued training in 1994 and in 1995 he was found 
medically infeasible for training apparently because of 
substance use (alcohol and marijuana).  As a result of the 
Board remand in 1998, a psychiatrist and a social worker 
interviewed the veteran.

The VA psychiatric examiner in 1998 noted that the veteran's 
claims folder and medical records had been  reviewed in 
detail.  The examiner commented that since the examination in 
1994 there had been a significant deterioration in the 
veteran's status with an increase in intrusive thoughts and 
nightmares.  He had become more isolative and reported 
feeling more often depressed and despondent.  



The examiner opined that the change in symptoms appeared 
related to increasing physical disability rather than PTSD 
and reportedly he had not had a job since 1995 because of 
increasing lower back pain that he reported had led him to 
become more isolative and housebound.  He now had assistance 
with basic physical chores.  

The examiner reported the veteran experienced frustration 
quickly, increased nightmares and intrusive thoughts of his 
combat experience.  He continued to have trouble with his 
temper but be had not experienced significant problems in the 
sense of altercation with others because of his isolation.  
He avoided people so that he did not get irritable and he 
denied substance use in the previous two years.  Overall, the 
examiner opined that there had been some deterioration in the 
veteran's mental state and a significant deterioration in his 
physical status. 

The examiner reported that the veteran was most cooperative 
during the mental status examination and that he presented a 
reasonably neat appearance and had good attention to his 
hygiene and grooming.  He was well oriented to person, place 
and time, but his motor behavior was anxious and he fidgeted 
much of the time.  There was no evidence of impairment of 
thought processes or any of the various indicators of 
psychotic processes.  His mood was described as anxious and 
dysphoric, and he denied suicidal ideation, intent or plan.  
His sleep habits were reportedly disrupted by nightmares.  

The veteran's recent and remote memory was intact and his 
speech had normal rate, volume and tone without any 
irrelevant, illogical or obscure patterns.  There was no 
evidence of obsessive or ritualistic behavior, and his affect 
was blunted, but appropriate to his verbalizations.  The 
examiner also rated the veteran's impulse control as fair 
based upon his difficulty in the interview, getting quite 
angry when talking about affect-laden material.  His judgment 
was related as reasonable for his age, his insight was good, 
his associations normal and his reality testing was grossly 
intact.

In conclusion, the examiner opined that the veteran's symptom 
picture was primarily secondary to PTSD with some depressive 
symptomatology that was related to his loss of physical 
function.  However, the examiner stated that the various 
symptoms complained of including nightmares, irritability, 
isolation, irritability difficulty adapting to stressful 
circumstances, etc., were all related to PTSD.  

The examiner opined that the veteran's current GAF was 35 but 
from his PTSD it was 45 and thus not changed from his 
previous examination.  It was the examiner's opinion that the 
veteran appeared to be totally disabled occupationally which 
is a significant deterioration from his last examination and 
his social functioning had deteriorated as well during this 
period.  

The examiner believed that the bulk of the deterioration from 
the last examination needed to be attributed to the loss of 
physical function due to a prior back injury but taken 
together he was totally disabled by present symptoms.  It was 
the examiner's opinion that at least 50 percent of the 
veteran's current disability was related to PTSD with the 
balance attributed to his deteriorating back problem and 
chronic pain.  The examiner reiterated that the veteran was 
50 percent disabled from PTSD based on current criteria and 
his GAF for PTSD was 45 but overall 35, with the difference 
being based on problems from deteriorating physical 
functioning.  The examiner's elaboration was reflected in the 
multiaxial diagnosis.  

The report completed by a VA social worker indicated that the 
veteran's claims folder had been reviewed, and with the 
interview provided the sole sources of information.  He 
described his relationship with his daughter as friendly.  He 
had some contact with her, and his daily activity was doing 
some limited yard work.  He reported no other social 
contacts.  He reported having quit drinking two years 
previously and he denied any other substance abuse history or 
treatment.  The interviewer reported that the veteran 
complained of problems related to PTSD as previously 
described, and he reported that he suffered from depression 
and continued to be very jumpy and highly anxious overall.  

As for the veteran's mental status, the interviewer reported 
that he was basically clean and that his eye contact was 
generally good.  His mood appeared within normal limits.  He 
had a good range of affect, although his verbal presentation 
was described as somewhat tangential, as he often preempted 
inquiries with information that was not directly related to 
the line of questioning.  He was found to be quite focused on 
physical problems.  He was cooperative and redirected easily 
and reported hearing the voice of a young girl call out to 
him while waiting for this appointment.  

The social worker stated that there did not appear to be 
other evidence of a thought type disorder, and the voice did 
not appear to be especially problematic to him.  The veteran 
was described as well oriented in all spheres and there was 
no history of suicidal or homicidal gesturing, although there 
was a mild history of suicidal ideation.  His judgment was 
rated a good and his insight as only fair.

The diagnostic impression was PTSD by history.  It was the 
opinion of the interviewing social worker that the veteran 
appeared to have a low success rate in terms of vocational 
and social pursuits, and that he was extremely isolated, but 
appeared to be appreciative of the social contacts he 
received.  It was the social worker's opinion that he 
appeared to have a rather avoidant profile and because there 
may be mental health symptoms that do not appear consistent 
with PTSD, his longer term assessment process would benefit 
from a range of psychological testing. 


Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule provisions for psychiatric disorders were 
changed effective November 7, 1996 and both the old and new 
criteria are applicable to the veteran's appeal.  

A 10 percent evaluation under the old criteria was assigned 
where there was mild impairment of social and industrial 
adaptability.  A 30 percent evaluation under the old criteria 
was assigned where there was definite impairment of social 
and industrial adaptability.  A 50 percent evaluation was 
assigned upon a showing of considerable impairment of social 
and industrial adaptability.  A 70 percent evaluation was 
warranted for severe impairment of social and industrial 
adaptability.  A 100 percent evaluation was assigned where 
the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community and where there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, rendering 
the veteran demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Code 9411 (1996); effective 
prior to November 7, 1996.

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims, then known as the 
United States Court of Veterans Appeals (hereinafter, "the 
Court") stated that the term "definite" in 38 C.F.R. § 4.132 
was "qualitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons for 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  




In a precedent opinion, dated November 9, 1993, the VA 
General Counsel concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  The Board is bound by such interpretations.  
38 U.S.C.A. § 7104(c) (West 1991).

The revised criteria provide a 10 percent evaluation in the 
presence of occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

A 30 percent evaluation is provided in the presence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.






A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships).

A 100 percent evaluation is provided for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1996), the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.






In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalizations as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for increased disability compensation is well grounded.  
Shipwash v. Brown, 8 Vet. App. 218 (1995); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is satisfied 
that all relevant facts have been properly developed to the 
extent possible and that no further duty to assist exists 
with respect to the claim.  The veteran has been provided 
comprehensive evaluations in connection with the claim and 
other records have been obtained.  




In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the record pertaining to the history of the 
veteran's PTSD.  The Board has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Although current psychological testing has been 
recommended but apparently not as yet obtained, the testing 
was mentioned in regard to memory loss complaints by Dr. 
Callahan and by a VA social worker several years later in the 
belief that other than PTSD related impairment might exist.  

However, memory impairment has not been reported on recent 
examination and other than depression discussed by a VA 
examiner in 1998, there does not appear to be any need for 
such testing to allow for an informed determination of the 
issue at hand.  Therefore, the Board has not found any 
deficiency in the development completed by the RO as a result 
of the two Board remands that could arguably be viewed as 
potentially prejudicial to the veteran's claim for increase.  
Stegall v. West, 11 Vet. App. 268 (1998).

Service connection is presently in effect for PTSD, which has 
been assigned a 50 percent evaluation.  The schedular 
criteria for evaluation of psychiatric disabilities were 
changed effective November 7, 1996.  Where law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

Thus, the veteran's psychiatric disability must be evaluated 
under both the old and new rating criteria to determine which 
version is more favorable to the veteran.  However, the new 
criteria may not be applied prior to the effective date.  
Rhodan v. West, 12 Vet. App. 55 (1998).  


Over the course of this claim, the veteran has received 
several comprehensive VA psychiatric examinations.  
Historically, he has had employment as a laborer.  The 
examinations showed his mental status generally unremarkable 
regarding affect, memory and concentration and speech.  His 
affect has been overall appropriate and without 
circumstantial thinking.  GAF was assessed as 45 on the most 
recent examination and in 1994 that confirms PTSD symptoms 
considerably impact the veteran.  

On the most recent examination, the examiner opined in 
essence that the veteran was considerably impacted by his 
PTSD socially and industrially.  However the examiner went 
into great detail to support the opinion that there was 
physical disability and depression not related to PTSD that 
were as significant in the veteran's overall disability 
picture.  The recent psychiatric examinations were 
supplemented with VA social service interviews that overall 
showed a consistent presentation with the formal psychiatric 
examinations.  It may reasonably be concluded on the basis of 
these reports that the veteran does not tend to associate 
with people or seek contact outside of his immediate family.  
However, it is noted that he apparently appreciates the 
social contact he receives.

The examiners have rendered a diagnosis of PTSD and a GAF 
score of 45 that corresponds generally to considerable 
symptoms under the GAF scales in use since November 7, 1996.  
The VA examiner in 1998 maintained the same score that would 
indicate no change was warranted in view of the current 
evaluative criteria.

In reviewing the medical evidence of record, the Board is of 
the opinion that an evaluation in excess of 50 percent for 
the veteran's PTSD is not warranted under the old schedular 
criteria.  The veteran has apparently been able to work and 
impairment in his ability to work has recently been related 
to disability other than his PTSD.  The veteran's ability to 
interact with individuals in and outside of his family is 
limited.  Moreover, a GAF score of 45 was reported that 
reasonably correlates with the assessment of considerable 
impairment.  Dr. Callahan's observations fill in a several 
month period in late 1995 and do not appear to show an 
appreciable permanent increase in PTSD symptoms.
The veteran's difficulty in maintaining acceptable 
relationships with others and his appreciable social problems 
are well documented.  Considerable impairment of social and 
industrial adaptability does appear to have been demonstrated 
in view of the several comprehensive psychiatric evaluations 
that have described an essentially consistent presentation.  
These reports do not vary greatly and are reasonably accorded 
great probative weight in assessing the level of impairment, 
as they are the products of medical professionals in the 
field of psychiatry.  There is also a problem with substance 
abuse that two psychiatrists independently have concluded is 
not related to the veteran's PTSD.  The VA examiner in 1998 
noted the significance of the veteran's physical disability 
and depression in the overall increase in disability and 
separated this out with the lower GAF score of 35.

A 70 percent evaluation is also not warranted under the new 
criteria, as the veteran has not been shown to have many 
symptoms characteristic of the current 50 percent rating. For 
example, there was no indication of difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; or appreciably impaired judgment; impaired 
abstract thinking.  

The 70 percent evaluation criteria contemplate deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships).  The several examinations 
have not described symptoms that approach this level of 
impairment.  Although the representative argues for a 70 
percent evaluation, at a minimum, the professional medical 
assessment in the comprehensive examinations does not appear 
to support this view.  

From the standpoint of employment the veteran was apparently 
making an acceptable effort until a serious back injury in 
the early 1990's that is reflected in the record associated 
with the vocational rehabilitation file.  PTSD has been 
assessed as considerable on recent examinations that, in the 
Board's opinion, provide ample evidence for continuing the 50 
percent rating at this time in view of the overall disability 
picture.  Mittleider v. West, 11 Vet. App. 181 (1998). 

The Board notes that from the information on file, it appears 
that the appellant's PTSD has not rendered his disability 
picture unusual or exceptional in nature, shown to in and of 
itself constitute marked interference with employment, or to 
have required frequent inpatient care as to render 
impractical the application of regular schedular standards, 
thereby precluding assignment of an evaluation in excess of 
the current 50 percent rating for PTSD on an extraschedular 
basis under 38 C.F.R. § 3.321(b)(1).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 50 percent.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals





